Name: Commission Regulation (EC) No 1566/2004 of 31 August 2004 amending Council Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq and repealing Regulation (EC) No 2465/96
 Type: Regulation
 Subject Matter: Asia and Oceania;  European construction;  international affairs;  justice
 Date Published: nan

 4.9.2004 EN Official Journal of the European Union L 285/6 COMMISSION REGULATION (EC) No 1566/2004 of 31 August 2004 amending Council Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq and repealing Regulation (EC) No 2465/96 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1210/2003 of 7 July 2003 concerning certain specific restrictions on economic and financial relations with Iraq (1), and in particular Article 11(c) thereof, Whereas: (1) Annex V to Regulation (EC) No 1210/2003 lists the competent authorities to which specific functions related to the implementation of that Regulation are attributed. (2) On 1 May 2004, the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia acceded to the European Union. The Act of Accession does not make provision for amendment of that Annex. (3) The competent authorities of the new Member States should, therefore, be included as from 1 May 2004 in that Annex, HAS ADOPTED THIS REGULATION: Article 1 Annex V to Regulation (EC) No 1210/2003 is hereby amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 August 2004. For the Commission Christopher PATTEN Member of the Commission (1) OJ L 169, 8.7.2003, p. 6. Regulation as last amended by Regulation (EC) No 1412/2004 (OJ L 257, 4.8.2004, p. 1). ANNEX Annex V to Regulation (EC) No 1210/2003 is amended as follows: 1. The following is inserted between the entries for Belgium and Denmark: CZECH REPUBLIC Funds and economic resources: Ministerstvo prÃ ¯myslu a obchodu LicenÃ nÃ ­ sprÃ ¡va Na FrantiÃ ¡ku 32 110 15 Praha 1 Tel. (420-2) 24 06 27 20 Fax (420-2) 24 22 18 11 Ministerstvo financÃ ­ FinanÃ nÃ ­ analytickÃ ½ Ã ºtvar P.O. Box 675 JindÃ iÃ ¡skÃ ¡ 14 111 21 Praha 1 Tel. (420-2) 57 04 45 01 Fax (420-2) 57 04 45 02 Trade in Iraqi cultural property: NÃ ¡rodnÃ ­ museum  NÃ ¡prstkovo museum asijskÃ ½ch; africkÃ ½ch a americkÃ ½ch kultur BÃ ©tlÃ ©mske namÃ stÃ ­ 1 110 00 Praha Tel. (420-2) 24 49 75 01 Fax (420-2) 22 22 14 18. 2. The following is inserted between the entries for Germany and Greece: ESTONIA Eesti VÃ ¤lisministeerium Islandi vÃ ¤ljak 1 15049 Tallinn Tel. (372-6) 31 71 00 Fax (372-6) 31 71 99 Finantsinspektsioon Sakala 4 15030 Tallinn Tel. (372-6) 68 05 00 Fax (372-6) 68 05 01. 3. The following is inserted between the entries for Italy and Luxembourg: CYPRUS Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ Ã ½ Ã Ã µÃ Ã . Ã Ã Ã ¿Ã µÃ ´Ã Ã ¹Ã ºÃ ¿Ã  Ã Ã µÃ ³Ã ¬Ã Ã ¿Ã 1447 Ã Ã µÃ Ã ºÃ Ã Ã ¯Ã ± Tel. (357-22) 30 06 00 Fax (357-22) 66 18 81 Ministry of Foreign Affairs Presidential Palace Avenue 1447 Nicosia Tel. (357-22) 30 06 00 Fax (357-22) 66 18 81 Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã , Ã Ã ¹Ã ¿Ã ¼Ã ·Ã Ã ±Ã ½Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã ¤Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã ¥ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã Ã ´Ã Ã  Ã Ã Ã ±Ã ¿Ã Ã ¶Ã ¿Ã 6 1421 Ã Ã µÃ Ã ºÃ Ã Ã ¯Ã ± Tel. (357-2) 286 71 00 Fax (357-2) 237 51 20 Ministry of Commerce, Industry and Tourism 6 Andreas Araouzos Street 1421 Nicosia Tel. (357-22) 86 71 00 Fax (357-22) 37 51 20 LATVIA NoziedzÃ «gi iegÃ «to lÃ «dzekÃ ¼u legalizÃ cijas novÃ rÃ ¡anas dienests Kalpaka bulvÃ rÃ « 6, RÃ «gÃ , LV 1081 Tel. (371) 704 44 31 Fax (371) 704 45 49 LITHUANIA Economics Department Ministry of Foreign Affairs of the Republic of Lithuania J. Tumo-VaiÃ ¾ganto 2 LT-2600 Vilnius Tel. (370-5) 236 25 92 Fax (370-5) 231 30 90. 4. The following is inserted between the entries for Luxembourg and the Netherlands: HUNGARY PÃ ©nzÃ ¼gyminisztÃ ©rium 1051 Budapest JÃ ³zsef nÃ ¡dor tÃ ©r 2 4. Tel. (36-1) 327 21 00 Fax (36-1) 318 25 70 MALTA Bord ta' Sorveljanza dwar is-Sanzjonijiet Direttorat ta' l-Affarijiet Multilaterali Ministeru ta' l-Affarijiet Barranin Palazzo Parisio Triq il-Merkanti Valletta CMR 02 Tel. (356-21) 24 28 53 Fax (356-21) 25 15 20. 5. The following is inserted between the entries for Austria and Portugal: POLAND Ministerstwo Spraw Zagranicznych Departament Prawno  Traktatowy Al. J. Ch. Szucha 23 PL-00-580 Warszawa Tel. (48-22) 523 93 48 Fax (48-22) 523 91 29. 6. The following is inserted between the entries for Portugal and Finland: SLOVENIA Banka Slovenije Slovenska 35 1505 Ljubljana Tel. (386-1) 471 90 00 Fax (386-1) 251 55 16 http://www.bsi.si Ministry of Foreign Affairs of the Republic of Slovenia PreÃ ¡ernova 25 1000 Ljubljana Tel. (386-1) 478 20 00 Fax (386-1) 478 23 47 http://www.gov.si/mzz SLOVAKIA Funds and economic resources: Ministerstvo financiÃ ­ Slovenskej republiky Ã tefanoviÃ ova 5 817 82 Bratislava Tel. (421-2) 59 58 22 01 Fax (421-2) 52 49 35 31 Trade in Iraqi cultural property: Ministerstvo kultÃ ºry Slovenskej republiky NÃ ¡m. SNP 33 813 31 Bratislava Tel. (421-2) 59 39 11 55 Fax (421-2) 59 39 11 74.